Order entered June 28, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01449-CV

                              JOAN L. GILLHAM, Appellant

                                             V.

                             ANGELINA SANCHEZ, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-00889

                                         ORDER
        Before the Court is appellant’s June 26, 2018 third unopposed motion for extension of

time to file brief. We GRANT the motion and ORDER the brief be filed no later than July 9,

2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE